Case 7:20-cv-05119-PMH Document 40 Filed 09/21/20 Page 1of3
Case 7:20-cv-05119-PMH Document 39 Filed 08/10/20 Page 2 of 4

March 18, 2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
CF Les
Plaintiff(s), CIVIL CASE DISCOVERY PLAN
AND SCHEDULING ORDER
Vv.
2 Ocv OS1'9 (PEM
CETY oF Meent VETO, 2, oh, £ E cy OST (PME)
Defendant(s).
Xx

 

This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

1.

All parties [consent] ign senate) to conducting all further proceedings before a
Magistrate Judge, includiig-motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
are free to withhold consent without adverse substantive consequences. (If all parties
consent, the remaining paragraphs of this form need not be completed.)

This casfis) [is not] to be tried to a jury.

Amended pleadings may not be filed and additional parties may not be joined except with
leave of the Court. Any motion to amend or to join additional parties shall be filed by
Poros Tz, Ueto _. (Absent exceptional circumstances, 30 days from date of this
Order.)

Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by

CMEGA Velo . (Absent exceptional circumstances, 14 days from date of this
Order.)

Fact Discovery

a. All fact discovery shall be completed by Irony ZL, tof (Absent
exceptional circumstances, a period not to exceed 120 days from date of this Order.)

b. Initial requests for production of documents shall be served by
( leroy ert. tt, toto.

c. Interrogatories shall be served by Ocrogen CL, toro

 

d. Non-expert depositions shall be completed by DE eemagen | Gore

e. Requests to admit shall be served by NM pveager @2,eerO
6.

10.

11.

12.

13.

Case 7:20-cv-05119-PMH Document 40 Filed 09/21/20 Page 2 of 3
Case 7:20-cv-05119-PMH Document 39 Filed 08/10/20 Page 3 of 4

f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
the written consent of all parties without application to the Court, provided that all
fact discovery is completed by the date set forth in paragraph 5(a).

Expert Discovery
a. All expert discovery, including expert depositions, shall be completed by
acu Tet __. (Absent exceptional circumstances, 45 days from date in
paragraph 5(a); i.e., the completion of all fact discovery.)
b. Plaintiffs expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
Dard nrg § Zor.
c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
by ‘FER An Lo2l
d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
consent of all parties without application to the Court, provided that all expert
discovery is completed by the date set forth in paragraph 6(a).
Additional provisions agreed upon by the parties are attached hereto and made a part

hereof.

ALL DISCOVERY SHALL BE COMPLETED BY MétteH tt, 2? z (Absent
exceptional circumstances, a period not to exceed 6 months from date of this Order.)

All motions and applications shall be governed by the Court’s Individual Practices,
including the requirement of a pre-motion conference before a motion for summary
judgment is filed.

Unless otherwise ordered by the Court, within 30 days after the date for the completion of
discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
in accordance with the Court’s Individual Practices. The parties shall also comply with the
Court’s Individual Practices with respect to the filing of other required pretrial documents.

The parties have conferred and their present best estimate of the length of the trial is

§ Diet S .

This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
herein extended without leave of the Court or the assigned Magistrate Judge acting under
a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

The Magistrate Judge assigned to this case is the Honorable

 
Case 7:20-cv-05119-PMH Document 40 Filed 09/21/20 Page 3 of 3
Case 7:20-cv-05119-PMH Document 39 Filed 08/10/20 Page 4 of 4

14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
Order consistent therewith.

15. The next case management conference is scheduled for at
. (The Court will set this date at the initial conference.)

Dated: New York, New York

SO ORDERED:

 

Philip M. Halpern
United States District Judge
